Citation Nr: 0013428	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-17 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1. Entitlement to service connection for a sleep disorder, on 
a direct basis and as secondary to the service-connected 
spontaneous pneumothorax.

2. Entitlement to service connection for depression, on a 
direct basis and as secondary to the service-connected 
spontaneous pneumothorax.

3. Entitlement to an increased disability evaluation for the 
residuals of a spontaneous pneumothorax, currently 
evaluated as 30 percent disabling.

4. Entitlement to an effective date earlier than April 1, 
1998 for the payment of additional compensation for 
dependents.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from May 1980 to May 1983 and 
from May 1984 to November 1987.    

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Boise, Idaho Department of Veterans Affairs (VA) Regional 
Office (the RO).   

In a VA Form 9 filed in September 1998, the appellant 
requested a personal hearing before a member of the Board.  
That request was withdrawn in June 1999.

As a preliminary matter, the Board observes that by rating 
decision dated in July 1989, service connection was denied 
for a personality disorder.  Although the appellant filed a 
timely Notice of Disagreement (NOD) as to the rating 
decision, the appeal was closed because the appellant did not 
file a substantive appeal.  By rating decision dated in May 
1996, service connection was denied for a "neuropsychiatric 
condition."  The record reveals that although the appellant 
filed a timely notice of disagreement as to the latter rating 
decision, the appeal was closed because the appellant did not 
file a substantive appeal.  

Currently before the Board are the appellant's claims 
relative to a sleep disorder and  depression.  The record 
reflects that the appellant has argued that these disorders 
were either caused directly by in-service events, or as a 
secondary result of his service-connected pulmonary disorder.  
Because the appellant has not previously sought service 
connection for the specific disorders at issue, the Board 
will review all evidence of record with regard to the claims, 
without regard to whether new and material evidence has been 
submitted.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) [holding in part that a claim based on the diagnosis of 
a new mental disorder stated a new claim when the new 
disorder had not been diagnosed and considered at the time of 
the prior NOD].  

The appellant has also alluded to his continued 
unemployability because of his service-connected residuals of 
a spontaneous pneumothorax, thus raising the potential issue 
of his entitlement to a total disability evaluation based 
upon individual unemployability on an extra-schedular basis.  
This matter is referred to the RO for appropriate action.  


FINDINGS OF FACT

1. Competent medical evidence is not of record reflecting a 
nexus between any incident of the appellant's military 
service and his diagnosed depression and insomnia.  

2. Competent medical evidence is not of record reflecting a 
nexus between the appellant's in-service spontaneous 
pneumothorax and his diagnosed depression and insomnia.  

3. In April 1998, VA pulmonary function testing resulted in 
findings of FEV-1 of  74 percent of that predicted and 
FEV-1/FVC of 98 percent of that predicted.  

4. Evidence of dependency, requisite to the award of 
additional compensation for dependents, was not received 
by the RO until after one year from the date that the 
appellant had been informed of the assignment of an 
increased disability evaluation.



CONCLUSIONS OF LAW

1. The appellant's claims of service connection for 
depression and for insomnia are not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2. The criteria for a disability rating greater than 30 
percent for the residuals of a spontaneous pneumothorax 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.96, 4.97, Diagnostic Code 6843 (1999).  

3. The criteria for the assignment of an effective date 
earlier than assigned for additional compensation for 
dependents has not been met.  38 U.S.C.A. § 5110; (West 
1991); 38 C.F.R. § 3.401(b) (1999).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that his service-connected pulmonary 
disorder is more severe than is contemplated by the currently 
assigned disability rating.  He further argues that because 
of the service-connected pulmonary disorder, or because of 
some other in-service events, he developed a sleep disorder 
and depression.  He also contends that the effective date for 
additional compensation for dependents should be the same 
date as the effective for the assignment of the disability 
rating itself.   

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction. See Vargas-
Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. 
Derwinski, 
1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. § 7104(d)(1) (West 
1991).  

With this requirement of law, and in light of the appellant's 
contentions, the Board will first review the generally 
applicable law pertinent to all of the appellant's claims.  
The Board will then briefly review the factual record, and 
the relevant law as to each of the appellant's claims, 
followed by an analysis of each of the claims in turn.  
Because the evidence and the appellant's contentions as to 
the asserted psychiatric disorders are the same, the Board 
will review these disorders in whole.  

Relevant law and regulations

Service connection

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. § 1110 (West 1991).  The resolution of 
this issue must be considered on the basis of the places, 
types and circumstances of his service as shown by service 
records, the official history of each organization in which 
the claimant served, his medical records and all pertinent 
medical and lay evidence.  Determinations relative to service 
connection will be based on review of the entire evidence of 
record.  38 U.S.C.A. § 7104(a) (West 1991); 38 C.F.R. 
§ 3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 
(1991).

Rating disabilities

Disability ratings are to be determined by the application of 
a schedule of ratings (Schedule) which is based on the 
average impairment of earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. § 3.321(a).  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R., Part 4.

The degree of impairment resulting from a disability involves 
a factual determination of the severity of the disability.  
In resolving this factual issue, the Board may only consider 
the specific factors as are enumerated in the applicable 
rating criteria.  Massey v. Brown, 7 Vet. App. 204, 208 
(1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992); 
see Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon 
v. Brown, 6 Vet. App. 396, 402 (1994).

The Well-Grounded Claim Requirement/Duty to Assist/Standard 
of Proof

Under 38 U.S.C. A. § 5107(a), an applicant for VA benefits 
has the "burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded," meaning that the claim is "one which is . . 
. capable of substantiation."  Further, the claim "need not 
be conclusive but only possible" in order meet the burden 
established in the statute.  Kandik v. Brown, 9 Vet. App. 
434, 439 (1996).  The burden to submit evidence sufficient to 
establish a "well-grounded" claim is the claimant's alone.  
Epps v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for a claim of entitlement to service connection to 
be well grounded, there must have been presented competent 
evidence of a current disability; a disease or injury which 
was incurred in service, and a nexus between the disease or 
injury and the current disability.  Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 
1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443 
(1996).  In ascertaining whether a claim is well grounded, 
the truthfulness of evidence proffered in its support is 
presumed.  King v. Brown, 5 Vet. App. 19, 21 (1993).  

In order to present a well-grounded claim for a disability 
rating greater than assigned, a veteran need only submit his 
or her competent testimony that symptoms, reasonably 
construed as related to the service-connected disability, 
have increased in severity since the last evaluation.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 631-2 (1992); see 
also Jones v. Brown, 7 Vet. App. 134 (1994).  

Once a claim has been determined to be well grounded, it is 
the Board's responsibility to weigh the evidence.  When there 
is an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3. 
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of  Appeals for Veterans Claims (Court) 
observed that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Additional law and regulations will be discussed where 
appropriate below.

Entitlement to service connection for a sleep disorder and 
for depression,
on a direct basis and as secondary to service-connected 
pneumothorax

Factual Background

The appellant's service medical records reveal that in August 
1986, he sustained a spontaneous pneumothorax of the right 
lung.  A chest tube insertion procedure was accomplished, and 
the appellant was returned to duty.  

The appellant's service medical records reflect that in 
October 1987, he was hospitalized after expressing an 
intention to commit suicide.  The hospitalization report 
reflects that he was diagnosed to have "immature personality 
traits" and was returned to duty.  The appellant reported 
upon being released from the hospital that his primary 
concern was obtaining professional help for his wife, and to 
help her "vent her personal stress."  As to any health 
problems of his own, the appellant reported the he once had 
an operation on his left ring finger; a "broken right hand; 
and that he once had undergone a surgical procedure to 
inflate his right lung.  A treatment note dated October 23, 
1987 reflects that the appellant admitted that his threat to 
commit suicide, as expressed to his wife, was "just a way of 
getting her attention," because he "wanted to gain the 
upper hand in [an] argument."  A subsequently dated 
treatment note reflects that the appellant expressed an 
understanding that he could not continue to relate to his 
wife by threatening suicide.  The pneumothorax of the 
previous year was not mentioned.

The appellant was rehospitalized the following month, again 
because he had threatened to commit suicide during the course 
of an argument with his wife.  She then reported that the 
appellant had made many similar threats in the past.  It was 
also noted that the appellant had been previously 
hospitalized in 1986 due to difficulties concentrating on his 
work.  Upon mental status evaluation, the appellant was noted 
to be coherent and goal directed.  He was noted to be upset 
because his wife had taken seriously his expressed intent to 
commit suicide.  It was noted that the appellant had tried 
previously to "gain control" of his wife by voicing threats 
of suicide.  The examiner noted that the appellant's judgment 
was immature, and he lack insight into the pathology of his 
relationship with his wife.  

The appellant was diagnosed to have a "mixed personality 
disorder with passive-aggressive and immature personality 
features.  The examiner opined that because of his 
personality disorder, the appellant would never become an 
effective member of the U.S. Navy.  The physician observed 
that the appellant wanted to employ all of his energies to 
resolve his family problems, and that he was likely to 
continue to threaten suicide in order to achieve a superior 
position in arguments he was having with his wife.  The 
examiner recommended that the appellant be separated from the 
Navy due to his personality disorder.  

The appellant's report of separation from active duty 
reflects that he was discharged in November 1987 because of 
"personality disorders."  

The appellant underwent a VA psychiatric examination in March 
1989.  He reported that he had been hospitalized during the 
course of his military service for what was diagnosed as a 
passive-aggressive personality disorder.  The appellant 
related that he had been divorced from his first wife, and 
although the appellant described her as a "pretty good 
person," he also described her as an argumentative 
"hothead," and related that the two would have arguments 
"over anything."  The appellant stated that he blamed the 
Navy for the breakup of the marriage, because it impaired 
their relationship.  

As to the balance of his military service, the appellant 
related that about three years before his discharge he 
experienced a period where he became confused and found 
himself making little mistakes.  He related that he consulted 
a physician about this problem, but was told that he was 
probably overworked.  The physician recommended that the 
appellant take leave.  The appellant stated he did so, and 
the problem was resolved.  However, he related that about a 
year later, he and his wife had an intense argument during 
which he expressed the intention to kill himself. The 
appellant further related that his commander did not like 
him.  Eventually, when the appellant consulted a psychiatrist 
during the course of counseling for suicide threats, the 
physician offered to recommend him for separation.  The 
appellant stated that he agreed with the recommendation, but 
only after his discharge did he come to regret that he did 
not stay in the Navy for a full career.  

The examiner commented that the appellant wanted him to have 
the "right impression," and that the appellant was 
concerned the physician would see him as "crazy."  Although 
the appellant did not view himself as having a mental 
illness, the examiner observed that the appellant was 
argumentative; that he had a "strong tendency to disagree" 
with the examiner's remarks, and that the appellant "had to 
have the last word."  The appellant was diagnosed to have a 
passive-aggressive personality disorder.  

As was indicated in the Introduction, in a July 1989 
decision, service connection was denied for immature/passive-
aggressive personality disorder.  See 38 C.F.R. §§ 3.303(c), 
4.9 (1999) [congenital or developmental defects such as 
personality disorders are not diseases or injuries for the 
purposes of service connection].  See also Winn v. Brown, 8 
Vet. App. 510, 516 (1996), and cases cited therein.

The appellant claimed service connection for an unspecified 
"neuropsychiatric condition" by statement received in 
September 1995.  In due course of the development of his 
claim, a November 1994 medical record generated by a New York 
state hospital was received reflecting that the appellant had 
been diagnosed to have major depression.  In his forwarding 
statement with this record, the appellant reported that he 
had also been diagnosed to have bipolar disorder.  The report 
does not reflect, and the appellant did not relate, that the 
physician rendering the diagnosis linked the appellant's then 
diagnosed disorders to any incident of the appellant's 
military service.

VA medical records were thereafter obtained reflecting care 
for various disorders from January 1992 to March 1995.  In 
June 1993, the appellant was noted to complain of chronic 
pain, insomnia, and "mood swings."  It was noted that the 
appellant had a long history of insomnia, irritability, and 
anger management problems.  The examiner observed that the 
appellant's continued abuse of nicotine, caffeine, and 
alcohol were contributing to his irritability, insomnia and 
anger, and that the appellant "tend[ed] to look to others to 
solve his problems, and [was] critical of his past and 
current medical management."  In part, the appellant was 
diagnosed to have nicotine dependence, caffeine intoxication, 
marital problems, alcohol abuse, and a personality disorder 
not otherwise specified.  The examiner also observed that the 
appellant had previously had a collapsed lung in 1986 
secondary to a pneumothorax.  Among other recommendations, 
the appellant was urged to pursue counseling to alleviate his 
chronic alcohol abuse and secondary family and marital 
problems.  It was also recommended that the appellant 
discontinue use of caffeine due to irritability and insomnia.  

In a December 1994 psychiatric progress note, an examiner 
recorded that the appellant was then undergoing treatment for 
bipolar disorder and major depression.   The examiner noted 
that the appellant was then angry at having been discharged 
from the U.S. Navy because of a personality disorder, and 
that he believed the diagnosis was rendered because someone 
did not like him.  He was noted to be anxious and depressed, 
and frustrated about his financial difficulties.  He also 
reported problems with his lung.  The examiner observed that 
the appellant had "significant mood swings," and that he 
had bipolar disorder.  The examiner did not relate the 
appellant's previous pulmonary disorder to his then current 
symptoms.  In another December 1994 psychiatric record, it 
was reported that the appellant had major depression, 
previous psychiatric diagnoses were reiterated.  However, the 
examiner again did not relate the appellant's previous 
pulmonary disorder to his then current psychiatric symptoms.  

VA medical treatment records obtained also reflected that 
during treatment in January 1995, it was noted that the 
appellant had reported he was having continued pain in his 
right chest, which he associated with his service-connected 
pulmonary disorder.  The examiner did not relate the 
appellant's pulmonary disorder to his then current 
psychiatric symptoms.  

The appellant's current claim arose by statement received in 
December 1997.  The appellant claimed entitlement to service 
connection for a sleep disorder and for "motor depression," 
both claimed as secondary to his service-connected pulmonary 
disorder.  In his substantive appeal received in September 
1998, the appellant alleged that at the time of his in-
service pneumothorax, he did not sleep "for 17 days in a 
row."  He added that his physician had informed him at the 
time that sleep disorders were common in traumatic 
experiences such as he had just had, and that his sleep 
disorder would possibly diminish with time.  As to his 
depression, the appellant claimed that at the time his lung 
collapsed, he had a "difficult time dealing" with his 
illness.  He stated that it created problems with his 
military job, and that his physical deterioration was 
responsible for the breakup of his marriage.  He stated that 
it was very difficult for his former wife to be married to 
him, because he would periodically become ill.  He added that 
while in service, he was diagnosed with an "adjustment 
disorder," and was told that stress and fear were part of 
the disorder but would improve with time.


Relevant Statute, Regulation, and Precedent

In order to be entitled to service connection for a disease 
or disability, the evidence must reflect that a disease or 
disability was either incurred in or aggravated by military 
service. 38 U.S.C.A. §§ 1110, 1131. That a condition or 
injury occurred in service alone is not enough; there must be 
disability resulting from that condition or injury.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b). 

In Savage v. Gober, 10 Vet. App. 488 (1997) it was held that 
a claim may be well grounded based on application of the rule 
for chronicity and continuity of symptomatology, presently 
set forth in 38 C.F.R. § 3.303(b) (1999).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, that shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such the condition. Savage, 10 Vet. App. at 497-98.  That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation. Id. 
If the chronicity provision does not apply, a claim may still 
be well grounded or reopened on the basis of 38 C.F.R. § 
3.303(b) "if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id. at 498.  

However, the Savage decision has been clarified in that it 
"clearly held that 
38 C.F.R. § 3.303 does not relieve the appellant of his 
burden of providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still provide a 
medical nexus between his current condition and the putative 
continuous symptomatology. Until the appellant presents 
competent medical evidence to provide a relationship between 
his current disability and either an in-service injury or his 
continuous symptomatology, his claim cannot be considered 
well grounded."  Voerth v. West, 13 Vet. App. 117, 120 
(1999).   

Secondary service connection shall be awarded when a 
disability is "proximately due to or the result of a 
service-connected disease or injury. . . ."  38 C.F.R. 
§ 3.310(a).  See Libertine v. Brown, 9 Vet. App. 521, 522 
(1996); see also Allen v. Brown, 7 Vet. App. 439, 448 
[holding that additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a)].  

A valid assertion of secondary service connection must 
nonetheless fulfill the well-grounded claim requirement 
applicable to other claims.  Libertine, 9 Vet. App. at 523.  
There must be evidence of the claimed disability; a service-
connected disease or injury; and a nexus, established by 
competent medical evidence, between the two.  Reiber v. 
Brown, 7 Vet. App. 513, 516-17 (1995).

Analysis

The Board has carefully considered all evidence of record 
with regard to the appellant's claims of entitlement to 
service connection for a sleep disorder and for depression 
and presumed it credible.  King, supra.  Having done so, the 
Board finds that the appellant has not met his predicate 
burden of submitting a well-grounded claim for either claimed 
disorder on a direct basis or as secondary to the service-
connected pulmonary disorder.  

The record reflects that the appellant has been diagnosed to 
have depression and insomnia.  The evidence therefore 
substantiates that the initial prong of the combined 
Caluza/Reiber test, current disability, has been met.  In 
addition, there is evidence of psychiatric problems in 
service and evidence of a service-connected disability, 
spontaneous pneumothorax.  The second Caluza/Reiber prong has 
also been met.

However, the record does not reveal that any evidence has 
been obtained from a competent medical professional that 
links the claimed disorders to any incident of the 
appellant's military service or to his service-connected 
pulmonary disorder.  For that reason, which will be discussed 
in detail below, his service connection claims fail.  See, 
e.g., Libertine, supra.  

As described above, the appellant experienced a spontaneous 
pneumothorax during service.  At the time of his 
hospitalization, no psychiatric symptomatology was noted.  
Later service medical records include diagnoses of 
personality disorder; the pneumothorax was not identified as 
a factor in the appellant's psychiatric difficulties.

The appellant was first noted to have major depression and 
insomnia in November 1994.  Review of the medical records 
associated with these diagnoses reveals that the discussion 
is wholly devoid of any mention of the appellant's military 
service, apart from its historical occurrence.  Although the 
appellant's in-service pneumothorax was then mentioned, the 
examiner did not then (and none have since) linked the 
pulmonary disorder to the current psychiatric symptoms.  

The appellant has generally maintained that he has had 
continuous sleep problems and depression since the time of 
the in-service pneumothorax.  However, as is noted above, 
these disorders were initially diagnosed in 1994.  Although 
the appellant is clearly competent to testify as to symptoms, 
the provision of 38 C.F.R. § 3.303(b) as to continuity of 
symptoms do not relieve the appellant of having to produce 
competent medical evidence of a nexus.  See Voerth, supra.  
Such an opinion is not of record, and it is the appellant's 
burden to produce one.  See Morton, supra.  

The Board notes in passing that in June 1993, the appellant's 
insomnia was linked by a VA medical examiner to his abuse of 
caffeine, alcohol and nicotine.  Indeed, the appellant was 
urged to seek counseling to alleviate these substance abuse 
problems.  There was no indication in that report as to in-
service occurrence causality of his insomnia.  

The record contradicts the appellant's account of in-service 
psychological treatment and its causes.  Specifically, the 
appellant currently claims that it was his lung disorder that 
ultimately led to the loss of his Navy career and his 
marriage (i.e., that it was the onerous burden of being 
married to a man who would periodically become sick that 
ultimately led his wife to seek dissolution of the union).  
However, the record reveals that what led to the appellant's 
discharge was the appellant's diagnosed immature personality 
disorder, as manifested by his repeated suicide threats to 
"gain the upper hand" in domestic altercations.  Indeed, 
none of the appellant's then contemporaneous reports, or 
those of the Navy psychiatric counselors, mention his 
pulmonary disorder as causing any psychological symptoms.  

In view of the clinical evidence of record generated 
contemporaneously with the events to which the appellant 
relates, the Board finds the appellant's current account of 
what occurred in service to be wholly untruthful.  See Duran 
v. Brown, 7 Vet. App. 216, 220 (1994) [the presumption of 
credibility does not apply if the evidence is inherently 
false or untrue]; see also Godfrey v. Brown, 7 Vet. App. 398, 
407 (1995) [where the report of the Social Security 
Administration [SSA] reflected that its findings were based 
on the veteran's disability encompassing "twenty-year history 
of back problems," as evidenced by "medical evidence" and the 
medical evidence as evidenced in the SSA file shows no such 
history, the SSA statement cannot be presumed to be credible 
when on its face it conflicts with the lack of substantiation 
for it in the very medical evidence on which it is expressly 
premised].

Indeed, traced to its source, any opinion as to linkage 
between the mental disorders at issue and the appellant's 
military service or the service-connected pulmonary disorder 
emanates from the appellant himself.  However, the 
appellant's theory regarding this linkage is not sufficient 
to render his claim well grounded.  It is now well-
established that the appellant, as a layperson, is not 
qualified to render medical opinions regarding the etiology 
of disorders and disabilities, and his opinion is entitled to 
no weight.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).       

In short, the appellant has not submitted competent evidence 
which links his current depression and insomnia to his 
service, including the psychiatric problems reported therein, 
or to the service-connected spontaneous pneumothorax.  In the 
absence of competent medical nexus evidence, the appellant 
has not submitted well-grounded claims for the psychiatric 
disorders in question, and service connection is therefore 
denied.  

Entitlement to an increased disability evaluation for the 
residuals
of a spontaneous pneumothorax, currently evaluated as 30 
percent disabling

Factual Background

By rating decision dated in July 1989, service connection was 
granted for the residuals of a spontaneous pneumothorax, and 
a 10 percent disability evaluation was assigned.  

Upon VA pulmonary function testing in June 1990, the 
following results were obtained:

Indicator			Percentage of predicted value
FEV-1:					74
FEV-1/FVC:					99

Spirometry testing was interpreted as indicative of a mild 
restrictive pulmonary impairment.  The appellant's total lung 
capacity was within normal limits, suggesting that the mild 
decrease in forced vital capacity was due to his inability to 
inhale.  

Upon VA pulmonary function testing in November 1994, the 
following results were obtained:

Indicator			Percentage of predicted value
FEV-1:					75
FEV-1/FVC:					82

The appellant also underwent a VA chest radiographic study in 
November 1994.  His lungs were noted to be clear with the 
exception of a small calcification at the right base, 
suspected to be a granuloma.  The diagnostic impression was 
that there was no acute cardiopulmonary disease.   

By rating decision dated in September 1995, an increased 
disability rating for the appellant's pulmonary disability 
was denied.  

The appellant underwent a VA pulmonary examination in October 
1995.  He complained of right-sided chest pain, and pain on 
the left lower lateral chest wall area.  He stated that any 
type of breathing increased his pain with any type of 
activity.  

The examiner observed that the appellant's medical records 
revealed he had been evaluated multiple times, including dye 
injections and computer tomography studies, and nothing had 
been found to account for the chest discomfort, other than 
the scar on the lung where the pneumothorax occurred.  Upon 
clinical examination, the appellant was noted to have a well-
healed, non-tender chest scar on the right lateral chest wall 
between the 7th and 8th rib.  Chest expansion was normal and 
equal, and his lungs were clear to percussion.  There were no 
rales or rhonchi noted on auscultation.  Friction rub was 
noted in the right lateral lower chest area, which the 
examiner found to be probably plural adhesions and/or 
effusion.  The diagnostic impression was that parietal 
visceral plural adhesions of the right lower chest wall were 
ruled out; and that the appellant had chronic pleurisy of the 
right lower lateral chest wall.   Upon pulmonary function 
testing, the appellant's FEV-1 test result was 59% of that 
predicted.  

By rating decision dated in May 1996, an increased disability 
rating for the pulmonary disorder was denied.  Upon 
subsequent review of the rating decision by the RO, it was 
determined in November 1996 that clear and unmistakable error 
undermined the May 1996 rating.  The May 1996 rating was 
therefore amended to grant an increased rating, to 30 
percent, for the residuals of a spontaneous pneumothorax.  

The appellant's current claim arose by receipt of his 
statement in December 1997.
Upon VA pulmonary function testing in April 1998, the 
following results were obtained:

Indicator			Percentage of predicted value
FEV-1:					74
FEV-1/FVC:					98

The test results were interpreted as indicative of combined 
mild obstructive and restrictive lung disease.  Radiographic 
examination noted small blebs near the right, and possibly 
left apexes.  Minimal linear densities were noted at the 
right lung base, and the a nodule was noted between the 3rd 
and 4th right anterior ribs peripherally.  There were no 
other abnormalities noted.  

Upon clinical pulmonary examination, the appellant reported 
constant right sided lateral chest pain at the site of the 
insertion of the chest tube, used during the procedure to 
resolve his in-service spontaneous pneumothorax.  He stated 
that since his discharge from military service, he 
experienced a constant pain in the right side, which worsened 
when he became tired.  It was noted that the appellant was 
previously smoking a pack of cigarettes per day, but was then 
smoking about one-half of a pack every two days.  
Auscultation of the lungs revealed that breath tones were 
"considerably diminished" in all lung fields.  No rales 
were noted.  A one inch stellate scar over the right latera 
lower chest wall was noted, and was minimally tender to 
pressure.  There was no dorsal kyphosis or pes excavatum 
found.  Upon review of the pulmonary function testing, the 
examining physician opined that the appellant's obstructive 
airways disease was not related to his prior pneumothorax.  
She further observed that the slightly reduced total lung 
capacity, was as likely as not related to the appellant's 
service-connected pneumothorax.  


Relevant Statute, Regulation, and Precedent

The Board observes that the schedular criteria for evaluating 
respiratory disorders were changed effective on October 7, 
1996, prior to receipt of the appellant's current 
application.  The new criteria are exclusively for 
application.  Cf. Karnas v. Derwinski, 1 Vet. App. 308 (1991) 
[where the law or regulation governing the case changes after 
a claim has been filed or reopened, but before the 
administrative or judicial appeal has been concluded, the 
version most favorable to the veteran will apply]. 

Under current criteria, the disability arising from service-
connected pneumothoraces is evaluated by reference to the 
general criteria for restrictive lung disease under 38 C.F.R. 
§ 4.97, Diagnostic Codes 6840 through 6845 (1999).  These 
criteria further provide that a 10 percent evaluation is to 
be assigned where there is Forced Expiratory Volume per one 
second (FEV-1) of 71-to 80 percent predicted, or; FEV-
1/Forced Vital Capacity (FVC) of 71 to 80 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) of 66- to 80-percent 
predicted. A 30 percent evaluation requires FEV-1 of 56-to 70 
percent predicted, or; FEV-1/FVC of 56 to 70 percent, or; 
DLCO (SB) of 56- to 65-percent predicted. A 60 percent 
evaluation requires FEV-1 of 40-to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit). A 100 percent 
evaluation requires FEV-1 less than 40 percent of predicted 
value, or; the ratio of FEV-1/FVC less than 40 percent, or; 
DLCO (SB) less than 40-percent predicted, or; maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or; cor pulmonale 
(right heart failure), or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or cardiac 
catheterization), or; episode(s) of acute respiratory 
failure, or; requires outpatient oxygen therapy.


Analysis

As an initial matter, the appellant's assertion that the 
symptoms of his service-connected disability have worsened is 
sufficient to well ground this claim within the meaning of 
the statutes and judicial construction.  See 38 U.S.C.A. 
§ 5107(a) (West 1991); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  In addition, the Board finds that VA 
statutory duty to assist the appellant in the development of 
his claim has been satisfied.  There is ample medical and 
other evidence pertaining to the appellant's service-
connected pulmonary disability of record.  The Board is not 
aware of, and the appellant has not identified, any other 
relevant evidence which exists and which has not been 
obtained.

The Board observes that in the appellant's April 1998 FEV-
1/FVC was 98 percent of that predicted.  This clinical test 
result would, if solely applied, result in a zero percent 
disability rating to be assigned.  The FEV-1 clinical test 
result of 74 percent of that predicted, when mechanically 
applied to the rating schedule mandates, an assigned 
disability rating of 10 percent.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6843 (1999).  

The most recent clinical test results [FEV-1/FVC was 98 
percent of that predicted; FEV-1 was 74 percent of that 
predicted] are clearly not supportive of the assignment of a 
disability rating greater than 30 percent.  As noted above, a 
60 percent evaluation requires FEV-1 of 40 to 55 percent 
predicted, or; FEV-1/FVC of 40 to 55 percent.  See Lendenmann 
v. Principi, 3 Vet. App. 345 (1992) [observing in the context 
of the evaluation of service-connected hearing loss that the 
specified clinical test results as set forth in the 
applicable diagnostic criteria mandate a mechanical 
application of the test data to the rating schedule].  
Previous pulmonary function test results, reported in detail 
above, also do not support the assignment of a disability 
rating higher than 30 percent.  

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim.  The appeal is therefore 
denied.

Entitlement to an effective date earlier than April 1, 1998
for the payment of additional compensation for dependents

Factual Background

The record reflects that in November 1996, the appellant was 
advised by letter that his assigned disability rating for the 
residuals of a spontaneous pneumothorax had been increased 
from 10 to 30 percent.  Enclosed with the notification letter 
was a copy of the RO's November 1996 rating decision, 
reflecting that the increased disability rating was assigned, 
effective November 9, 1994.  [The appellant's claim for an 
increased rating, ultimately resulting in the November 1996 
rating, was received on November 9, 1994].  

In the letter, the appellant was advised that the RO had no 
current information as to his dependents that would qualify 
him for additional compensation.  The appellant was informed 
of the information that was required of him in order for 
additional compensation to be paid, and was further advised 
of the necessity of forwarding the information by November 
15, 1997 in order for the additional compensation to be paid 
retroactive to the amended rating.  The appellant was also 
provided with VA forms for his use in providing the 
substantiating information to the RO.  The claims file does 
not indicate that the letter was returned as undeliverable.  

In March 1998, the appellant's Declaration of Status of 
Dependents form was received by the RO.  [The appellant 
reported signing the form on January 29, 1989, which was 
obviously an error on the appellant's part; his children were 
born in September 1990 and in February 1991].  Because the 
appellant did not comply with the RO's instructions of 
November 1996 to include the social security numbers of his 
children, and to include copies of their birth certificates, 
he was again requested to do so by letter dated in April 
1998.

Upon receipt of the information requested by the RO, the 
appellant was awarded additional compensation for his two 
minor children, effective April 1, 1998.  

Relevant Statute, Regulation, and Precedent

If a veteran is entitled to disability compensation benefits 
and his or her disabilities are rated not less than 30 
percent, he or she is entitled to additional compensation for 
any dependents.  38 U.S.C.A. § 1115; 38 C.F.R. § 3.4(b)(2).  
The term "dependent" includes a veteran's child.  38 
U.S.C.A. § 1115(1); 38 C.F.R. 
§ 3.4(b)(2).  The term "child" means an unmarried person 
who is under the age of eighteen, and who is either a 
legitimate or illegitimate child of the veteran.  38 U.S.C.A. 
§ 101(4); 38 C.F.R. § 3.57.  VA is required to accept a 
veteran's written statement as proof of birth of a child, 
provided the statement contains the birth date, the birth 
place, the full name of the child, the relationship of the 
child to the veteran, and if the child does not reside with 
the veteran, the name and address of the person who has 
custody of the child.  38 C.F.R. § 3.204(a).  If, however, 
there is a question as to veteran's relationship with the 
child, VA may require further proof of their relationship.  
38 U.S.C.A. § 101(4); 38 C.F.R. §§ 3.204(a)(2), 3.209, 3.210.

In general, the effective date of an award of additional 
compensation for dependents is the date of receipt of the 
claim for such benefits.  38 U.S.C.A. § 5110(a);  38 C.F.R. § 
3.400 (1998).  Specifically, the effective date of an award 
of additional compensation for dependents is the latest date 
of one of the following dates:

(1) the date of the claim, that is, the date of 
the birth of the veteran's child, if evidence of 
the event is received within one year of the 
event, or the date notice is received of the 
dependent's existence, if evidence is received 
within one year of the VA's request;

(2) the date dependency arises, or;

(3) the effective date of the qualifying 
disability rating, provided evidence of 
dependency is received within one year of 
notification of such rating action or the date of 
commencement of the veteran's award.

38 U.S.C.A. § 5110(f), (n); 38 C.F.R. § 3.401(b).  

If a claimant submits an incomplete application for VA 
benefits, the VA is required to notify the claimant of any 
evidence necessary to complete the application. 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.158(a).  If the VA 
requests evidence, including information with regard to 
dependency, but such evidence is not furnished within a year 
of the notification, the claim is deemed abandoned, and no 
benefits may be paid or furnished based upon the application.  
38 U.S.C.A. §§ 5101(c)(2), 5103(a); 38 C.F.R. §§ 3.204(a)(1), 
3.216, 3.158(a).  The law has thus been recognized that the 
claimant has the responsibility of cooperating with the VA in 
gathering any evidence necessary to prosecute the claim.  
Morris, 1 Vet. App. at 264.  After the expiration of the one-
year period, further action will not be taken unless a new 
claim is received.  38 C.F.R. § 3.158(a).  If entitlement to 
the benefits sought is established after the expiration of 
the one-year period based on submission of the requested 
evidence, payment of the benefits may not commence earlier 
than the date of filing of the new claim.  Id.

Analysis

The appellant's sole contention is that because the 
assignment of a 30 percent disability rating was made 
effective as of the date of receipt of his claim for an 
increased disability rating, i.e. November 9, 1994, this 
should be the effective date of additional compensation for 
his dependents.  

Having carefully considered all evidence of record with 
regard to the appellant's argument in light of the applicable 
law, the Board finds that the contention is without merit.  
Under 38 U.S.C.A. § 5110(a) and 38 C.F.R. § 3.401(b)(3), 
additional compensation would have been payable to the 
appellant if evidence of dependency had been received within 
one year of the November 1996 notification of the rating 
action announcing the award of increased compensation.  The 
appellant did not submit the Declaration of Status of 
Dependents form until March 1998, which was well after the 
expiration of one year since he had been informed of the 
necessity for providing such information.  The appellant does 
not dispute this.

To some extent, it appears that the appellant is raising what 
amounts to a theory of relief couched in equity. However, the 
Board is bound by the law in such matters and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  The Board further observes that "no equities, no 
matter how compelling, can create a right to payment out of 
the United States Treasury which has not been provided for by 
Congress." Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) (citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990).

Because the law in this case, and not the facts, is 
dispositive of the issue, the appellant has failed to state a 
claim upon which relief may be granted, and, as a matter of 
law, the claim must be denied.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


ORDER

A well-grounded claim not having been presented, service 
connection for depression is denied.

A well-grounded claim not having been presented, service 
connection for insomnia is denied.

An increased rating for the residuals of a spontaneous 
pneumothorax is denied.

An effective date earlier than April 1, 1998 for the payment 
of additional compensation for dependents is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals



 

